COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
RICARDO MONROY,                                        )
                                                                              )               No.  08-03-00381-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
120th District Court
CECILIA RANGEL ESTRADA,                          )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2001-032)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is a joint motion to dismiss this appeal. 
By their joint motion, the parties represent to this Court that they
have settled all issues raised by the lawsuit and no longer wish to prosecute
the appeal.  We have considered this
cause on this motion and conclude that the motion should be granted.  See Tex.R.App.P. 42.1 (a)(1),
(2).  We therefore dismiss the appeal.
 
 
 
March
17, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.